NOS. 12-21-00100-CR
                                             12-21-00101-CR
                                             12-21-00102-CR

                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                     §

CARLOS DANIEL GUERRERO,                                    §       ORIGINAL PROCEEDINGS

RELATOR                                                    §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Carlos Daniel Guerrero, acting pro se, filed this original proceeding to request an
investigation into Angelina County District Clerk Reba Squyres’s 1 failure to file his motions and
writs, including his pretrial motion for bond reduction, and an investigation into the
“misconducts [sic] against rights” by the Honorable Paul E. White, Judge of the 159th District
Court in Angelina County, Texas as to excessively high bail. 2 The State of Texas is the Real
Party in Interest.



         1
            A district clerk is not a judge over which this Court has mandamus jurisdiction; nor does the record
demonstrate that issuance of a writ of mandamus against Respondent Squyres is necessary to protect this Court’s
jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West Supp. 2020) (writ power); see also In re Eaton,
No. 12–15–00118–CR, 2016 WL 6876502, at *1 (Tex. App.–Tyler, Nov. 22, 2016, orig. proceeding) (mem. op., not
designated for publication) (appellate court lacked jurisdiction to consider merits of mandamus petition as to district
clerk); In re Vargas, No. 01-12-00351-CV, 2012 WL 1454550, at *1 (Tex. App.—Houston [1st Dist.] Apr. 26,
2012, orig. proceeding) (mem. op) (per curiam) (dismissing mandamus proceeding against district clerk for want of
jurisdiction because addressing complaint that clerk refused to file petition was not necessary to enforce appellate
court jurisdiction).
         2
           Courts of appeals do not have original habeas corpus jurisdiction in criminal law matters. Ex parte
Sampson, No. 12-17-00227-CR, 2017 WL 3225061, at *1 (Tex. App.—Tyler July 31, 2017, orig. proceeding) (per
curiam) (mem. op., not designated for publication); In re Ayers, 515 S.W.3d 356 (Tex. App.–Houston [14th Dist.]
2016, orig. proceeding) (per curiam).
          On July 6, 2021, the Clerk of this Court notified Relator that his petition for writ of
mandamus failed to comply with Texas Rules of Appellate Procedure 52.1, 52.2, 52.3, and 52.7. 3
See TEX. R. APP. P. 52.1 (commencement); 52.2 (designation of parties); 52.3 (form and contents
of petition); 52.7 (record). The notice further informed Relator that his petition would be referred
to the Court for dismissal unless he provided an amended petition and the record on or before
July 19. That deadline passed, and Relator has not filed an amended petition or a mandamus
record.
          A party seeking extraordinary relief must bring forward all that is necessary to establish
his claim for relief. See TEX. R. APP. P. 52. The petition must contain certain items, including
identification of issues presented, table of contents, index of authorities, statement of jurisdiction,
and an appendix. See TEX. R. APP. P. 52.3. Texas Rule of Appellate Procedure 52.7 requires
the relator to file a record as part of his petition in an original proceeding. See TEX. R. APP. P.
52.7. Specifically, a relator must file (1) a certified or sworn copy of every document that is
material to his claim for relief and that was filed in any underlying proceeding; and (2) “a
properly authenticated transcript of any relevant testimony from any underlying proceeding,
including any exhibits offered in evidence, or a statement that no testimony was adduced in
connection with the matter complained.” TEX. R. APP. P. 52.7(a).
          It is a relator’s burden to provide this court with a record sufficient to establish the right
to extraordinary relief. See In re Mack, No. 12-19-00238-CV, 2019 WL 3024757, at *1 (Tex.
App.–Tyler July 10, 2019, orig. proceeding) (per curiam) (mem op.); see also In re Daisy, No.
12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.–Tyler Aug. 29, 2014, orig. proceeding)
(mem. op., not designated for publication). In this case, Relator did not provide a record in
accordance with Rule 52.7. Absent a record, we cannot determine whether Relator is entitled to
relief. See In re McCreary, No. 12-15-00067-CR, 2015 WL 1395783 (Tex. App.–Tyler Mar. 25,
2015, orig. proceeding) (per curiam) (mem. op., not designated for publication).                          Because




          3
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017 WL 2665180, at *2 n.3 (Tex. App.—
Tyler June 21, 2017, no pet.) (mem. op.).

                                                         2
Relator’s petition fails to comply with the appellate rules, he presents nothing for this Court to
review. Therefore, we deny his petition for writ of mandamus/habeas corpus. 4
Opinion delivered August 4, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



         4
           We classified Relator’s petition as both a petition for mandamus and a petition for writ of habeas corpus,
given that his filing was not entirely clear as to which remedy, or both, he sought.
                                                          3
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          AUGUST 4, 2021

                                       NO. 12-21-00100-CR


                               CARLOS DANIEL GUERRERO,
                                        Relator
                                          V.

                                     HON. PAUL E. WHITE
                                     AND REBA SQUYRES
                                         Respondents


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus/habeas
corpus filed by Carlos Daniel Guerrero; who is the relator in appellate cause number 12-21-
00100-CR and the defendant in trial court cause number F05524, pending on the docket of the
159th Judicial District Court of Angelina County, Texas.                       Said petition for writ of
mandamus/habeas corpus having been filed herein on July 6, 2021, and the same having been
duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus/habeas corpus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                                    4
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          AUGUST 4, 2021

                                       NO. 12-21-00101-CR

                               CARLOS DANIEL GUERRERO,
                                        Relator
                                          V.

                                     HON. PAUL E. WHITE
                                     AND REBA SQUYRES
                                         Respondents


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus/habeas
corpus filed by Carlos Daniel Guerrero; who is the relator in appellate cause number 12-21-
00101-CR and the defendant in trial court cause number F05544, pending on the docket of the
159th Judicial District Court of Angelina County, Texas.                       Said petition for writ of
mandamus/habeas corpus having been filed herein on July 6, 2021, and the same having been
duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus/habeas corpus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                    5
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                          AUGUST 4, 2021

                                       NO. 12-21-00102-CR

                               CARLOS DANIEL GUERRERO,
                                        Relator
                                          V.

                                     HON. PAUL E. WHITE
                                     AND REBA SQUYRES
                                         Respondents


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus/habeas
corpus filed by Carlos Daniel Guerrero; who is the relator in appellate cause number 12-21-
00102-CR and the defendant in trial court cause number 21-0684, pending on the docket of the
159th Judicial District Court of Angelina County, Texas.                       Said petition for writ of
mandamus/habeas corpus having been filed herein on July 6, 2021, and the same having been
duly considered, because it is the opinion of this Court that the writ should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus/habeas corpus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                                    6